Citation Nr: 0107331	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-03 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder claimed as cracked discs, diagnosed in service 
as myositis, and currently diagnosed as degenerative disc 
disease.

4.  Entitlement to an increased rating for recurring 
malignancies of the skin, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1943 to September 
1945 and from January 1946 to May 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).  In that rating decision, the RO denied 
entitlement to service connection for hearing loss and 
tinnitus, determined that the veteran had not present new and 
material evidence to reopen a claim of entitlement to service 
connection for a back disorder, currently diagnosed as 
degenerative disc disease of the lumbar spine, and awarded an 
increased rating of 10 percent for recurring malignancies of 
the skin.  In a January 2000 rating decision, the RO awarded 
a rating of 30 percent for recurring malignancies of the 
skin, effective from June 8, 1998.  However, the claim of 
entitlement to a rating in excess of 30 percent for recurring 
malignancies of the skin remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran has current disability from bilateral 
sensorineural hearing loss which he incurred as a result of 
exposure to aircraft noise during his active military 
service.

2.  The veteran has current disability from tinnitus which he 
incurred as a result of exposure to aircraft noise during his 
active military service.

3.  In a January 1966 rating decision which the veteran did 
not appeal, the RO denied the veteran's claim of entitlement 
to service connection for a back disorder claimed by the 
veteran as cracked disc and diagnosed during the veteran's 
service as myositis.

4.  Since the RO's January 1966 rating decision, new evidence 
has been submitted which bears directly and substantially on 
the issue of whether the veteran has current disability from 
degenerative disc disease of the lumbar spine which is 
related to an injury or disease he incurred during his active 
military service.

5.  The veteran's disability from recurring malignancies of 
the skin is manifested by marked bilateral disfigurement of 
the face and head, including a scar in the right preauricular 
area, right temporal area, right lower eyelid, tip of nose, 
and left cheek, and removal of left earlobe.


CONCLUSIONS OF LAW

1.  Service connection is warranted for hearing loss.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  Service connection is warranted for tinnitus.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

3.  The RO's January 1966 rating decision which denied 
service connection for cracked discs and myositis in the back 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

4.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for a low back 
disorder, currently diagnosed as degenerative disc disease.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

5.  The criteria for a rating of 50 percent for recurrent 
malignancies of the skin have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7800, 7818 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of VA has the burden of 
proof.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (1991).  The 
provision of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) require VA to assist 
the veteran in the development of his claim.


I.  Service Connection for Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

Under the provision of 38 C.F.R. § 3.385 (2000), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 

The record contains competent medical evidence that the 
veteran has current disability from hearing loss and tinnitus 
which is related to his exposure to aircraft noise during his 
active military service.  During a VA audiological 
examination in December 1998, the veteran gave a history of 
many years of exposure to aircraft noise.  (Other records 
show that he had been a pilot in the Army Air Corps and the 
Air Force, for more than 20 years).  His current complaints 
were of diminished speech recognition and constant, high-
pitched tinnitus of many years duration.  On audiological 
examination, his pure tone hearing thresholds, in decibels, 
for the following frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
55
65
LEFT
15
20
40
60
70

Speech recognition was 92 percent correct in the right ear 
and 88 percent correct in the left ear.  The examiner 
reported a diagnosis of mild sensorineural hearing loss in 
the right ear and moderate sensorineural hearing loss in the 
left ear.  The examiner commented that it was as likely as 
not that the veteran's hearing loss and tinnitus were the 
result of noise trauma that he experienced during his active 
service.

The Board notes that the veteran's service medical records do 
not show that he had complaints, diagnoses, or treatment for 
hearing loss or tinnitus.  However,  the onset need not have 
been in service or within a presumptive period if there is 
competent medical evidence that the current disability is 
service related.  

The Board has considered the conclusions of a VA physician 
who examined the veteran's ears in January 1999.  The 
veteran's ears were clinically normal except for the 
audiological findings discussed above.  The examiner reported 
diagnoses of hearing loss and related tinnitus.  The examiner 
commented that the disorders were likely related to both 
previous noise exposure and aging.  He further commented that 
the "majority" of the veteran hearing loss was not likely 
due to military service.

As there is no question in this case that the veteran has 
current hearing loss disability as the same is defined by 
38 C.F.R. § 3.385, the only remaining question is whether 
such disability, and the related tinnitus, are due to a 
disease or injury the veteran incurred in service.  His many 
years of exposure to aircraft noise are documented in the 
file.  He was an aircraft pilot.  One examiner has opined 
that such disabilities are as likely as not related to 
service.  Another examiner has opined that at least of 
portion of the related disability may be, as likely as not, 
related to the veteran's service.  The Board finds that the 
evidence in favor of service connection for the claims for 
service connection for bilateral sensorineural hearing loss 
and tinnitus is at least in equipoise with the evidence 
against such claims.  Therefore, service connection is 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Service Connection for Degenerative Disc Disease of the 
Lumbar Spine

The RO disallowed the veteran's claim of entitlement to 
service connection for fractured disc and myositis in its 
January 1966 rating decision.  The veteran did not appeal 
that decision.  The decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302, 20.1103 (2000).  The claim 
can be reopened only with the submission of new and material 
evidence.

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), 
second, if new and material evidence has been presented, the 
claim must be evaluated based on all of the evidence after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App 203 (1999) (en banc).  

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

In the claim he filed in September 1965, the veteran asserted 
that he sustained back injuries, including "four cracked 
discs", in an aircraft crash in 1943.  He also asserted that 
he had been treated at an air base hospital at Sarasota, 
Florida.

At the time of the January 1966 denial of the claim for 
service connection for fractured disc and myositis, the 
evidence in the record consisted of service medical and 
personnel records, and the report of a VA examination 
conducted in October 1965.

Service medical records document that during a medical 
examination in August 1945, the veteran gave a history of 
neck injury from an aircraft crash in a report of medical 
examination dated in August 1945.  Such records also show 
that the veteran was hospitalized for 2 days in January 1958 
with complaints of sudden onset of back pain after arising 
from a chair.  An X-ray showed no abnormality.  His symptoms 
were diagnosed as sacrospinalis muscle strain.  The cause of 
the strain was not determined.  The veteran had another 
episode of back pain of sudden onset in June 1958.  The pain 
had been severe at the time of onset but gradually lessened.  
An examiner noted an impression of probable muscle cramp.  
The veteran had another episode of back pain in February 1959 
after flying in the cockpit of a plane for seven hours.  On 
examination, he had limitation of motion of the spine in all 
directions, markedly so with extension.  There was pain with 
percussion over the spine.  An X-ray of the lumbosacral spine 
was reported to be "essentially negative."  The initial 
impression was acute lumbosacral strain and probable 
osteoarthritis of the lumbar spine.  However, a hospital 
report dated in late February contains a diagnosis of acute 
myositis of the lumbar muscles.  Subsequently dated service 
medical records do not show that the veteran had further 
complaints, diagnoses, or treatment for a back disorder.  At 
the time of his December 1964 medical examination for 
separation from service, an examiner noted the veteran's 
history of occasional treatment for back pain as discussed 
above.  The examiner indicated that the veteran's spine and 
other musculoskeletal systems were clinically normal.

At the time of the October 1965 VA examination, the veteran 
told the examiner that after the plane crash in 1943, he was 
examined but not treated at an air base hospital in Sarasota, 
Florida.  He was given convalescent leave.  He reported 
having an episode of sudden back pain in 1958 after arising 
from a chair.  On current examination, the veteran's spine 
was straight and there was straightening of the lumbar curve.  
Motion in the lumbosacral junction was not restricted.  
Percussion and palpation along the spine revealed no evidence 
of tenderness or spasm.  Straight leg raising was negative.  
An X-ray of the dorsolumbosacral spine showed minimal lipping 
of the anterior dorsal bodies.  The pertinent diagnosis was 
history of injury to the back in 1943 plane crash.

Service personnel records contained in the file at the time 
of the January 1966 rating decision contain no indication 
that the veteran had sustained a back injury during his 
active service.

The RO's rating board denied service connection for myositis 
and fractured disc in January 1966 on the basis that no 
residual disability was found during the October 1965 VA 
examination.

Evidence received since the January 1966 rating decision 
suggests that the veteran has current disability from a back 
disorder.  During a VA examination in December 1998, he 
complained of pain in his lower lumbar region which became 
more severe with prolonged walking.  On examination, the 
lumbar spine had some limitation of motion with painful 
motion and pain at extremes of motion.  There was pain with 
palpation.  There was also muscle spasm.  X-rays showed 
degenerative disc disease of the lumbar spine, especially at 
the levels of the fourth and fifth lumbar vertebrae (L4-5).  
The examiner detected some evidence of foraminal stenosis, 
especially at the level of the L5 and the first sacral (S1) 
vertebrae.  The X-rays also showed some mild retrolisthesis 
at L2-3.  The upper lumbar spine showed moderate degenerative 
disc disease.  The reported diagnoses was low back pain and 
leg pain with probable symptoms of spinal stenosis and 
moderate to severe degenerative disk disease along the lumbar 
spine.  The examiner did not comment on the etiology of the 
veteran's low back disorder.

The new evidence also contains a medical opinion that the 
veteran's current disability from degenerative disc disease 
is, as likely as not, the result of injuries he claims to 
have sustained in an airplane crash during his active 
service.  In a letter dated in January 2000, a physician 
reported that the veteran was his patient.  He asserted that 
the veteran had injured his back in an aircraft accident in 
1943 and had follow-up treatment during the next 21 years of 
his miliary service.  Based on his review of the veteran's 
history and medical records, it was the physician's opinion 
that it was as likely as not that the veteran's current 
diagnosis of degenerative disc disease of the lumbar spine 
was related to in-service injuries.

In addition to the letter discussed immediately above, the 
veteran submitted a copy of a photograph of a wrecked 
airplane.  He also submitted a copy of orders authorizing him 
to take six days of sick leave in October 1943.  In an 
accompanying statement, the veteran asserted that the leave 
was for convalescence from injuries sustained in the airplane 
crash.

The Board finds that the veteran has submitted new evidence 
which by itself and in the context of the entire record is so 
significant that it must be considered to fairly decide the 
claim.  Therefore, the claim is reopened.  However, a 
decision on the claim by the Board is deferred pending the 
actions requested in the Remand which follows this decision.

III.  Increased Rating for Recurring Malignancies of the Skin

The veteran contends that his disability associated with 
recurring malignancies of the skin should be rated higher 
than the 30 percent evaluation currently in effect.  For the 
reasons and basis discussed below, the Board concludes that a 
rating of 50 percent is warranted.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2000).

Service medical records show that the veteran had a lesion, 
diagnosed as basal cell carcinoma, excised from the right 
temple area of his head in November 1960.  At the time of his 
medical examination for separation from service, he had a one 
inch diameter scar over the right temporal area.  There was 
no induration or evidence of recurrence of basal cell 
carcinoma.

During a VA examination in October 1965, the only reported 
complaints did not pertain to the veteran's former skin 
cancer.  The examiner noted a history of a growth on the 
right side of the veteran's forehead which was removed 
surgically after having been present for several years.  On 
examination, there was a healed circular scar measuring 
approximately one and three-quarters centimeters in diameter.  
The scar was described as smooth, well healed, and not 
disfiguring.  The reported diagnosis was skin cancer, 
operated, right side of forehead with healed skin graft.

The veteran was granted entitlement to service connection for 
post-operative residuals of basal cell carcinoma of the right 
temple by the RO's January 1966 rating decision.  The 
associated disability was rated zero percent.  In the July 
1999 rating decision from which the veteran has appealed, the 
RO awarded an increased rating of 10 percent for recurring 
malignancies of the skin.  The rating was increased to 30 
percent by the RO's January 2000 rating decision, effective 
from June 8, 1998.  In rating the disability associated with 
recurrent malignancies of the skin, the RO has utilized 
Diagnostic Codes 7818 and 7800.  Under Diagnostic Code 7818, 
malignant new growths of the skin are rated as scars on the 
basis of disfigurement, constitutional symptoms, or physical 
impairment.  Under Diagnostic Code 7800, severe disfiguring 
scars of the head, face and neck, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles,  are rated 30 percent disabling.  A 50 percent 
rating is assigned for complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.

During a VA examination in December 1998, the veteran gave a 
history of continuous cryotherapy for precancerous skin 
lesions from sometime in 1959 through the mid 1980's.  He 
reported having had four excisions of basal cell carcinoma on 
his right temple.  He had also had basal cell carcinoma 
excised from his right lower eyelid and the tip of his nose.  
He had a squamous cell carcinoma excised from his left 
earlobe.  On examination, there was a curved, hypopigmented 
scar over the right temple which measured 6.5 centimeters by 
1.5 centimeters.  There was 1.0 x 1.0 centimeter 
hypopigmented scar secondary to excision of a basal cell 
carcinoma of the tip of the nose.  There was hypopigmented 
scarring and absence of the left earlobe secondary to 
excision of a squamous cell carcinoma.  The veteran had 
scarring and chronic tearing of the right eye secondary to 
excision of a basal cell carcinoma of the right eyelid with 
scarring of the puncta.  All sun-exposed areas, including his 
alopecic scalp, face, arms, and dorsum of his hands, had 
actinic keratoses.  The examiner commented that the veteran's 
multiple actinic keratoses  of all sun-exposed areas were 
secondary to chronic sun exposure during his 23 years as a 
pilot, which was the cause of his precancerous and cancerous 
lesions. 

In September 2000, the veteran, through his representative 
submitted copies of additional treatment records to the Board 
with his waiver of prior consideration by the RO.  Such 
records show that he has had additional treatment for basal 
cell carcinomas.  In March 1999, a basal cell carcinoma was 
excised from the left side of his nose and the area of the 
medial canthus.  Notes dated in February show that the 
veteran had developed another basal cell carcinoma on the 
left side of his nose.  A note dated in May indicated that 
the veteran had a basal cell carcinoma in the preauricular 
area of his left ear.

The Board has considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  The 
Board has reviewed the entire record and finds that the 
veteran's overall disability picture from recurring 
malignancies of the skin more closely approximates the 
criteria for the next higher schedular evaluation of 50 
percent under Diagnostic Code 7800.  He has a large scar on 
his right temple.  He has post-operative, hypopigmented scars 
on the tip of his nose and the lower eyelid of his right eye.  
He has no left ear lobe.  It appears from the most recently 
dated medical records that he may have scars in the 
preauricular area of his right ear and on left cheek.  Such 
marked bilateral disfigurement of the head and face closely 
approximates the criteria for the 50 percent rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1) 
(2000).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. The 50 percent rating contemplates 
disability associated with complete or exceptionally 
repugnant deformity of one side of the face, or marked or 
repugnant bilateral disfigurement.  The Board has found that 
the veteran has marked bilateral disfigurement of the face.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required extended hospitalization or frequent treatment for 
his skin disorder, nor is it shown that the disorder 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
There is no evidence that the impairment resulting solely 
from the skin disorder warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that such impairment is adequately 
compensated by the schedular evaluation to be awarded 
pursuant to this decision.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.



ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

The claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine is reopened.

An increased rating of 50 percent for recurrent malignances 
of the skin is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

Further development is required to assist the veteran in the 
development of his claim for service connection for 
degenerative disc disease of the lumbar spine.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
a low back disorder.  The RO should take 
all necessary steps to obtain any 
pertinent records which are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The RO should afford the veteran a VA 
orthopedic examination to obtain an 
opinion to determine the nature of his 
low back disorder and its relationship to 
service.  The claims folder should be 
reviewed by the examiner.  The examiner 
should express an opinion whether it is 
as likely as not that the veteran's 
current disability from any back disorder 
identified is related to a disease or 
injury he incurred during his active 
military service.  If such a 
determination cannot be made without 
resort to speculation, the examiners 
should so indicate.  The opinion should 
include a discussion of the facts and 
medical principles involved.

3.  If the veteran can obtain and submit 
evidence which supports his claim, he 
should submit such evidence to the RO.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 



